        Case 16-17312-mdc              Doc 95 Filed 12/08/18 Entered 12/09/18 01:12:05                               Desc Imaged
                                            Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 16-17312-mdc
Marilyn Torres                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: DonnaR                       Page 1 of 1                          Date Rcvd: Dec 06, 2018
                                      Form ID: pdf900                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 08, 2018.
db             +Marilyn Torres,   8841 Duveen Drive,   Glenside, PA 19038-7453

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 08, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 6, 2018 at the address(es) listed below:
              KEVIN G. MCDONALD    on behalf of Creditor    PROF-2013-S3 Legal Title Trust II, by U.S. Bank
               National Association, as Legal Title Trustee bkgroup@kmllawgroup.com
              MATTEO SAMUEL WEINER    on behalf of Creditor    PROF-2013-S3 Legal Title Trust II
               bkgroup@kmllawgroup.com
              RAYMOND M. KEMPINSKI    on behalf of Plaintiff Marilyn Torres ecfmail@mwc-law.com,
               ecfmail@ecf.courtdrive.com
              REBECCA ANN SOLARZ    on behalf of Creditor    PROF-2013-S3 Legal Title Trust II, by U.S. Bank
               National Association, as Legal Title Trustee bkgroup@kmllawgroup.com
              STEPHEN MATTHEW DUNNE    on behalf of Debtor Marilyn Torres bestcasestephen@gmail.com,
               dunnesr74587@notify.bestcase.com
              STEPHEN MATTHEW DUNNE    on behalf of Plaintiff Marilyn Torres bestcasestephen@gmail.com,
               dunnesr74587@notify.bestcase.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.    on behalf of Trustee WILLIAM C. MILLER, Esq. ecfemails@ph13trustee.com,
               philaecf@gmail.com
              WILLIAM C. MILLER, Esq.    ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                              TOTAL: 9
Case 16-17312-mdc               Doc 95 Filed 12/08/18 Entered 12/09/18 01:12:05                    Desc Imaged
                                     Certificate of Notice Page 2 of 3


                                      UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF PENNSYLVANIA

        In re:                                                  : Chapter 13
                    Marilyn Torres,                             :
                            Debtor.                             : Bankruptcy No. 16-17312-MDC


                                                    ORDER
                 AND NOW, on November 6, 2018, Stephen M. Dunne (the “Applicant”) filed with the Court a

    Supplemental Application for Compensation (the “Supplemental Application”) 1 seeking approval of

    $487.50 in supplemental compensation for representation of Marilyn Torres (the “Debtor”) in the above-

    captioned case.

                 AND, on July 26, 2018, the Court entered the Order Confirming Plan Under Chapter 13 (the

    “Confirmation Order”), 2 pursuant to which the Court confirmed the Debtor’s fifth amended Chapter 13

    plan (the “Plan”). 3

                 AND, the Plan provides that the Debtor will pay Applicant $2,000 for counsel fees. Plan at §3(a).

                 AND, on August 7, 2018, the Court entered the Order Approving Counsel Fee 4 pursuant to which

    the Court approved and ordered disbursement of compensation to the Applicant in the amount of

    $2,000.00.

                 AND, the Debtor has not moved to amend the Plan to provide for supplemental compensation to

    be paid to the Applicant in addition to the amount provided for under the Plan.




    1   Bankr. Docket No. 91.
    2
        Bankr. Docket No. 81.
    3
        Bankr. Docket No. 72.
    4
        Bankr. Docket No. 83.
Case 16-17312-mdc         Doc 95 Filed 12/08/18 Entered 12/09/18 01:12:05                         Desc Imaged
                               Certificate of Notice Page 3 of 3


            It is hereby ORDERED and DETERMINED that:

            1.      The Supplemental Application is DENIED without prejudice to the Applicant’s right to

    file a further application in the event the Plan is amended to provide for the payment of additional

    compensation.


    Dated: December 5, 2018
                                                              THE HONORABLE MAGDELINE D. COLEMAN
                                                              UNITED STATES BANKRUPTCY JUDGE

    Stephen M. Dunne, Esquire
    Dunne Law Offices, P.C.
    1515 Market Street, Suite 1200
    Philadelphia, PA 19102

    William C. Miller, Esquire
    Chapter 13 Trustee
    1234 Market Street, Suite 1813
    Philadelphia, PA 19107

    United States Trustee
    833 Chestnut Street, Suite 500
    Philadelphia, PA 19107




                                                         2
